PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On March 13, 2003, claimant, an inmate at Mount Olive Correctional Center, was placed in lock up.
2. On March 31, 2003, employees for respondent appropriated, documented and stored the claimant’s personal property located in his cell.
3. On May 12, 2004, claimant was released from lock-up and inspected his inventoried list of personal items and discovered twenty-eight Playstation games and two Playstation memory cards were missing.
4. At the hearing of this matter respondent admitted that this claim was valid.
5. Respondent and claimant agree that the amount of $750.00 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent failed adequately to care for claimant’s personal property since it was not returned to him. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $750.00.
Award of $750.00.